Citation Nr: 0733458	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  99-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Board notes that the veteran requested multiple hearings 
in connection with the current claim.  The first hearing was 
conducted by a hearing officer in May 2000 at the New York, 
New York RO.  The hearing transcript is of record.

The Board notes that the veteran also testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing conducted in August 2007 at the New York, New York 
RO.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he has PTSD as a 
result of his service in the Marine Corps during the Vietnam 
Era.  He was assigned to a unit designated as "5th 155mm Gun 
Btry, (SP), 1st Bn., 13th Mar., PPO SFRAN."  Service 
personnel records (SPRs) associated with the claims file list 
the veteran's military occupational specialty(MOS)  as motor 
vehicle operator.  A sea and air embarkment slip revealed 
that the veteran served in the Republic of Vietnam from July 
1967 to October 1967, and that he was awarded a National 
Defense Service Medal as well as a Vietnam Service Medal with 
one bronze star.  

The Board notes that the veteran's claim for service 
connection was denied based on an inability to corroborate 
the veteran's alleged stressors.  Evidence of record shows 
conflicting statements regarding alleged stressors.  
Therefore, the Board finds that additional development of the 
record is required to properly adjudicate the veteran's 
claim.
 
In an August 1998 letter to VA, the veteran's representative 
at the time provided evidence of the veteran's alleged in-
service stressors.  In particular, the representative noted 
that the veteran witnessed the crash and subsequent death of 
a pilot who was flying a Phantom F-4 jet.  The representative 
indicated at that time that the crash occurred at the Chu Lai 
airstrip during August 1967 to October 1967.  The veteran 
claimed to have handled the pilot's decapitated body at that 
time.  

Based on this information, the RO requested declassified 
documents related to the operations of the United States 
Marine Forces in Vietnam for the period August 1967 to 
October 1967.  The Board notes that these records contain no 
evidence of a Phantom F-4 jet accident.  Thereafter, the 
Board observes that the veteran's representative, in a 
statement dated November 2005, conceded that the veteran 
could not recall whether the accident occurred specifically 
in Chu Lai.  Rather, the veteran indicated that the accident 
"could have been anywhere in the Chu Lai area," which 
encompassed four military bases, according to the 
representative.

In an August 2007 Travel Board hearing before the undersigned 
VLJ, the veteran provided different circumstances surrounding 
this alleged stressor.  The veteran testified that his MOS 
was "truck driver."  As such, the veteran stated that he 
could not be sure that the aircraft accident he witnessed 
involved a Phantom F-4 jet.  The Board finds that the RO 
should contact the veteran and request that he provide 
specific information, to the best of his ability, which would 
allow VA to attempt to corroborate his alleged in-service 
stressor.  The veteran should also be informed that absent 
such specific information, VA is not obligated to continue 
its search to corroborate the veteran's alleged stressor in 
this instance.

The Board notes that the August 1998 letter from the 
veteran's representative identified a second in-service 
stressor as well.  The veteran indicated at that time that he 
was involved in a motor vehicle accident which resulted in 
the death of a young Vietnamese boy.  

The veteran was afforded a Compensation and Pension 
Examination (C&P) in December 1997 in connection with this 
current claim.  During this examination, the veteran stated 
that "society has dealt me a bad hand of cards," and he 
provided a history in which he indicated being stationed in 
the Republic of Vietnam from June 1967 to November 1967.

The veteran stated that on one occasion, a bridge was blown 
up near to where he was driving an ammunition truck.  As the 
veteran drove quickly to leave the scene, he indicated that 
an eight-year old boy was hit by the truck, and that "the 
boy was flopping around on the ground like a fish for a long 
time and nobody was coming to help him."  The veteran 
further stated that he "could see his brains coming out," 
and that he and a friend decided to shoot the boy to "put 
him out of his misery because he was going to die anyway."  
The veteran indicated that he had to appear before the 
military police to determine whether the shooting was legal.  
The examiner diagnosed the veteran as having moderate PTSD at 
that time.

The Board notes that the veteran submitted a buddy statement 
dated July 1998 in support of the current claim.  The author 
of the statement, D.B., reported that he remembered the 
veteran killing a young Vietnamese boy on October 12, 1967 by 
"running him down with a 5 ton truck."  The author 
subsequently stated that he transported an individual from 
the "1st Plt. 5th 8" Howitzer, 5th 155 Guns Battery" to the 
Criminal Investigation Division (CID) Headquarters in Chu Lai 
where the killing was investigated.

The letter from the veteran's representative dated August 
1998 also maintained that the veteran "unknowingly" ran 
over the young boy while driving a five-ton truck.  In 
another letter dated October 1999, the representative 
specifically stated that "the veteran has not ever contended 
that the child was killed in an accident involving the truck.  
The veteran has consistently reported the child's death as 
coming as a result of his shooting the child to prevent any 
additional suffering by the child."  The representative went 
on to indicate that "he [the veteran] hit the child then 
shot the child."

The Board notes that the veteran testified before a hearing 
officer in May 2000 at the New York RO.  At that time, the 
veteran testified that a bridge was blown up near to where he 
drove an ammunition truck as part of a convoy.  The veteran 
testified that a young child, approximately eight years old, 
was "coming out on the road in front of me and . . . and . . 
.  on the road and died."  The veteran testified that the 
incident was investigated shortly thereafter by the CID, and 
that he was discharged from service approximately 20 to 25 
days after this incident.

The Board also notes that the veteran's representative 
indicated during this hearing that he had attempted to 
contact the Army to determine the location of this report.  
The representative was purportedly told that the military did 
not keep records of civilian deaths, and that the Vietnamese 
family would have likely been paid a death gratuity of 
approximately two to three thousand dollars and "that would 
have been the end of it."

In November 2005, the veteran's representative stated that 
the first contact with American forces after a vehicle 
accident such as one described by the veteran would have been 
with the United States Military Police and Criminal 
Investigation Division units.  

The veteran again testified about the circumstances 
surrounding this incident before the undersigned VLJ during a 
Travel Board hearing conducted in August 2007.  At that time, 
the veteran stated that a helicopter exploded near to where 
he drove an ammunition truck, and that the explosion "blew 
up a little kid, an 8 year old boy, into my truck.  And the 
boy was just there bobbing in the road and that's a horrible 
thing to think about."  The Board notes that the veteran did 
not testify about allegedly shooting the boy or a subsequent 
CID investigation into the incident.  The Board notes that 
any CID report is not associated with the claims file and 
attempts to obtain it should be made.  While the RO noted in 
a June 2004 report of contact that a civilian death could not 
be verified, the RO has not yet attempted to obtain a 
military investigative report of the incident.  Attempts to 
obtain such a report should be made, particularly as the lay 
"buddy" statement indicates that an investigation was 
conducted.  

Additionally, the Board notes that the SPRs associated with 
the claims file are incomplete.  A discrepancy exists 
concerning the veteran's period of service in the Republic of 
Vietnam, and this discrepancy cannot be rectified based on 
the evidence of record.  Thus, the RO should request 
verification of the dates of the veteran's Vietnam service 
through the appropriate agency.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a VA examination was 
conducted in December 1997.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board notes that 
the examiner diagnosed the veteran as having PTSD in December 
1997, but failed to provide an opinion about the cause of 
this condition.

It is also noted that the veteran receives medical care 
through the VA Medical Center in Albany, New York.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore, the RO should request all VA medical records 
pertaining to the veteran that are dated from May 26, 2007 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide information 
specific enough to allow VA to corroborate 
the veteran's alleged stressor involving 
an aircraft accident and his handling of a 
decapitated pilot in/near Chu Lai during 
the time period August 1967 to October 
1967.  Absent specific information that 
could be used to corroborate the veteran's 
alleged stressor, the veteran should be 
informed that VA is not obligated to 
continue its search for such information. 

2.  If the veteran is able to provide 
information specific enough to corroborate 
his alleged stressor involving an aircraft 
accident and his handling of a decapitated 
pilot in/near Chu Lai during the time 
period August 1967 to October 1967, the RO 
should prepare a letter asking the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide any 
information that might corroborate the 
veteran's alleged stressor in service.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.
  
3.  The RO should request verification of 
the veteran's date of Vietnam service 
through the appropriate channels. 

4.  The RO should contact the appropriate 
agency to request a copy of the CID 
investigation report produced following 
the incident in which the veteran was 
reportedly involved in the death of a 
Vietnamese boy in October 1967.  The 
agency should provide a negative response 
if no such report exists. 

5.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 26, 2007, to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.
  
6.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
psychiatrist must provide a complete 
rationale for any stated opinion.

7.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



